Citation Nr: 1825547	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-35 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus. 

3. Entitlement to service connection for bilateral hearing loss disability. 

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

Although the RO reopened the Veteran's claims of service connection for bilateral hearing loss, in a July 2013 rating decision and a July 2014 statement of the case (SOC), and tinnitus, in a July 2014 SOC, by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1. A December 2009 rating decision denied the Veteran's claim of service connection for bilateral hearing loss disability and tinnitus.  The Veteran was informed of the decision, but he did not perfect an appeal for the decision nor did he submit new and material evidence within a year of the decision.  Therefore, the decision became final.

2. Evidence received since the December 2009 rating decision is relevant and probative as to the issues of service connection for bilateral hearing loss disability and tinnitus.

3. Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss disability was incurred in service.

4. Finding that the evidence is at least in equipoise, the Veteran's tinnitus was incurred in service.


CONCLUSIONS OF LAW

1. The December 2009 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The evidence received since the December 2009 rating decision, which denied service connection for a bilateral hearing loss, is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3. The evidence received since the January 2004 rating decision, which denied service connection for a right knee disability, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

4. The criteria to establish service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2017).

5. The criteria to establish service connection for tinnitus disability have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017); See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria and Analysis

A. New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, 38 C.F.R. § 3.156 (a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for bilateral hearing loss and tinnitus was initially denied in a January 2004 rating decision on the basis that there was no current diagnosis of either disability.  The Veteran was informed of the decision but he did not appeal or submit new and material evidence within a year of the decision, and the decision therefore became final.  Thereafter, the Veteran has sought to reopen the claim for service connection for bilateral hearing loss and tinnitus and in December 2009, the AOJ denied reopening the claims on the basis that new and material evidence had not been submitted.  The Veteran was informed of the decision but he did not appeal or file a notice of disagreement (NOD) within one year, and the decision became final.

Since the December 2009 rating decision, the Veteran underwent an April 2013 VA audiology examination wherein the examiner diagnosed bilateral sensorineural hearing loss disability and tinnitus.  This evidence cures a prior evidentiary defect which existed at the time of the most recent denial, namely, the lack of a diagnosed disability.  Consequently, the claim of service connection for a bilateral hearing loss and tinnitus may be reopened.

B. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, to include sensorineural hearing loss and tinnitus, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2017), operates to establish when a hearing loss disability can be service connected.  Id. at 159.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, the Veteran alleges that his bilateral hearing loss disability and tinnitus disability are the result of his active military service, including in-service noise exposure.  The April 2013 VA examination audiometric data showed puretone thresholds that met the requirement of 38 C.F.R. § 3.385.  Therefore, the Veteran has a current bilateral hearing loss disability.  

As for tinnitus, the Veteran reported that he was exposed to high frequency noise as a telephone switchboard operator, cable splicer, and as an infantryman during service.  The Veteran is competent to report these symptoms, as tinnitus is a disability that is fully observable through the senses and requires no specialized testing to diagnose.  See Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, his lay statements as to tinnitus satisfy the first element of service connection, a current disability.

Second, the Veteran's DD-214 shows he was a lineman in service and that he had completed education and training as a telephone switchboard operator.  In a VA treatment record dated June 2004, the Veteran reported hearing loss after firing M-16s while in active duty service.  Thus, the Veteran's in-service noise exposure is consistent with the circumstances of his service.  Consequently, noise exposure is conceded.  Moreover, the Veteran's moderate noise exposure has previously been conceded by VA in the July 2014 SOC.  Therefore, the second element of service connection is met.

Finally, concerning the third element of service connection, evidence of a nexus, the record contains service treatment records and an April 2013 VA audiology examination.  Service treatment records show that the Veteran sought medical treatment for a perforation of his right tympanic membrane in June 1967 through November 1967.  Tympanoplasty and myringoplasty surgery were recommended in June and October 1967, respectively, as treatment.  In August 1967, both ears were noted as irregularly red with draining.  In November 1967, the Veteran was placed on restricted duty after medical treatment for his ear injury with instructions for no assignments involving habitual or frequent exposure to loud noises or firing weapons, and no assignment to isolated areas where definitive medical care is not available.  Further, the service records show that the Veteran underwent a myringoplasty surgery for his right ear in October 1981 post-service.  In a February 1982 follow-up note to this surgery, his physician reported a "total restoration of hearing" based on audiometric evaluation "except for a mild to moderate high frequency loss." 

As to bilateral hearing loss, the April 2013 examiner noted that more than 12 years after separation from service the Veteran's physician in 1982 reported he had a "total restoration of hearing" and opined that his current hearing loss is less likely the result of military service.  Further, the examiner noted the Veteran's hearing was noted as normal upon entry and at separation from service, and opined that beyond normal progression, there was no significant change in the Veteran's hearing status during military service.  As to tinnitus, the examiner opined that there were no complaints, diagnosis or treatment while in the military and that tinnitus is less likely than not the result of military noise exposure.  The Board finds the opinion to be inadequate and accords it little probative weight.  Indeed, the examiner relied primarily on the absence of a change in hearing acuity in service as the basis for the negative nexus opinion.  Such reliance makes the opinion inadequate.  Further, as to tinnitus, the opinion is given less probative weight because it relies on the absence of records demonstrating tinnitus in service.  See Hensley, supra.

Considering the above, the Board will resolve any reasonable doubt in the Veteran's favor and finds that the Veteran's bilateral hearing disability is related to his military service and service connection is warranted.  As to tinnitus, the Board finds the that the evidence is at least in equipoise in showing that it is related to events of his active service.  Accordingly, service connection for bilateral hearing loss disability and tinnitus disability are granted.


ORDER

The application to reopen the claim for service connection for bilateral hearing loss disability is granted.

The application to reopen the claim for service connection for tinnitus disability is granted.

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


